Corporate Presentation R & D Integrated Solutions High End Markets 2 Private & Confidential COMPANY CONFIDENTIAL All information contained in and/or disclosed in this document is considered as Confidential and Proprietary Information of China Films Technology Inc It is understood that no right is conveyed to reproduce or have reproduced any item herein contained without the written permission of China Films Technology Inc DISCLAIMER No representation, express or implied, or warranty as to the accuracy or completeness of all information contained in this presentation is made by China Films Technology Inc. and nothing contained in this representation is or shall be relied upon as a promise or representation as to the future. The information contained in this presentation is subject to change, completion, or amendment without notice, and the delivery of such information at any time does not imply that the information contained in this presentation is correct as of anytime subsequent to its date. 3 Private & Confidential AGENDA üCompany Overview üOur Business üBusiness Strategy üManagement Team üR&D Capability and Projects üIndustry Overview üProduction Plant and Process üOur Products üIntellectual Property üDevelopment Plan üFinancial Forecast üUse of Proceeds 4 Private & Confidential COMPANY OVERVIEW qA U.S. company incorporated in the State of Nevada on April 8, 2011 qBusiness operations based in Yunmeng, Hubei Province, CHINA (the Central Hub of China) Map of China Hubei 5 Private & Confidential OUR BUSINESS qA flexible film producer in China with the expertise in BOPET manufacturing technologies qResearch & Development of high quality flexible film materials (BOPET) qWill position as an Integrated Packaging Solutions Provider qUsers of our products cover a wide spectrum of industries Consumer based Packaging Imaging Magnetic Products Electronics And Electrical Tobacco, Food, Pharmaceuticals, Alcohol,Cosmetics, Masking film, Motor insulation, Audio / video tapes 6 Private & Confidential BUSINESS STRATEGY High-end Markets R&D of BOPET Film Production Technology Flexible film and packaging solutions provider 7 Private & Confidential MANAGEMENT TEAM qConsists of a team of young, energetic and insightful professionals qMr. Y.S. Yang - Chief Executive Officer,
